Citation Nr: 1521091	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability, to include scoliosis, stenosis, and degenerative disc disease.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2011.  

The issues of service connection for low back disability, left knee disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an appealed decision dated in August 2008, service connection for right and left knee disabilities and a petition reopen the claim for service connection for a low back disability, to include scoliosis, stenosis, and degenerative disc disease, was denied.

2.  Evidence received since the August 2008 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for a low back disability and bilateral knee disabilities, and raises a reasonable possibility of substantiating the claims.  


CONCLUSION OF LAW

1.  An August 2008 rating decision denying service connection right and left knee disabilities and the reopening of the claim for service connection for a low back disability, to include scoliosis, stenosis, and degenerative disc disease, is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2014).

2.  New and material evidence has been received to reopen the claims for service connection for a low back disability, to include scoliosis, stenosis, and degenerative disc disease, and right and left knee disabilities.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for a back condition, identified as idiopathic scoliosis, lumbar spine, with stenosis, was denied in a January 2002 rating decision.  After the receipt of additional evidence, the claim was again denied in a June 2002 rating decision.  The Veteran did not appeal that decision or indicate any disagreement with it.  In an August 2008 rating decision, the RO declined to reopen the previously denied claim, and also denied service connection for osteoarthritis of the right and left knees.  The Veteran did not appeal that decision or indicate any disagreement with it within a year of notification of the decision.  Also, no evidence was received within the appeal period, which would potentially affect finality of the rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  The August 2008 rating decision is thereby final.  

Entitlement to service connection for a low back disability was denied on the basis that a chronic back condition was not shown in service.  Although the Veteran was seen for low back strain in service, the RO concluded that there was no link to a back disability first shown more than 20 years after service.  In addition, reference was made to his assertion that he was born with scoliosis and had low back pain all of his life was not supported by the medical evidence of record.  Service connection bilateral knee disability was denied on the basis that no chronic knee disorder was shown in service, and that there was no basis for secondary service connection because service connection for low back disability had not been established.

Evidence received since the last final denial includes the those decisions includes the testimony of the Veteran and his wife concerning continuity of symptomatology of the low back symptoms.  The Veteran's wife testified that she had met him shortly after he returned from service and that she recalled him complaining of back pain that time and since.  There was also medical evidence dated in October 2012 suggesting his scoliosis may not be idiopathic, but may be secondary to a leg length discrepancy.  This evidence raises a reasonable possibility of substantiating the claim, and, as such, is new and material.  In this regard, the Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Concerning the issue of service connection for bilateral knee disabilities, the Veteran claims service connection for the knee conditions as secondary to the reopened low back disability.  Because the claim for service connection for a low back disability has been reopened, those claims must be reopened as well.  See 38 C.F.R. § 3.310 (setting forth criteria for secondary service connection).  

Accordingly, these claims are reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  Further, for the purpose of addressing whether new and material evidence has been received to reopen the claims for service connection for back and knee disabilities, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2014). 


ORDER

New and material evidence has been received to reopen previously denied claims for service connection for a lumbar spine disability and bilateral knee disabilities; to that extent only, the appeal is allowed.  


REMAND

Because the claims for service connection have been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claims must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  First, the April 2014 supplemental statement of the case described a VA examination of the back, dated December 12, 2012, which is not associated with the electronic claims file.  A copy of this examination report must be obtained, if available.  Recent treatment records must also be obtained.  

The Veteran contends that he has had scoliosis all of his life.  A VA examination in November 2001 found scoliosis to be present, but also noted that the Veteran had a level pelvis and walked with a normal gait.  The impression at that time was idiopathic scoliosis of the lumbar spine with spinal stenosis.  However, a VA physical therapy consult in October 2011 noted that the Veteran was negative for leg length discrepancy, although it was noted that he ambulated with dipping of the left lower extremity due to scoliosis.  He was issued a heel lift.  Further complicating the picture, on a VA orthopedic consult in October 2012, the Veteran was found to have a limb length discrepancy of about 2 cm, and the physician reported that the Veteran's thoracolumbar scoliosis was most likely secondary to limb length discrepancy, right greater than left.    

These findings suggest that the question of whether scoliosis is idiopathic should be revisited.  Consideration must also be given to whether there was aggravation of any preexisting defect.  In particular, he must be afforded a VA examination, which attempts to reconcile these seemingly inconsistent findings.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from December 2014 to the present, in particular, all records of treatment or evaluation for back/spine complaints and knee complaints.  

2.  Arrange for an appropriate VA examination to address the service connection issues.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed, and a rationale for the following specific opinion requests must be provided.  The opinion should reflect that the Veteran's lay contentions and lay history have been considered by the examiner:

a.  The examiner should offer an opinion as to the following, concerning preexistence:

*  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had a back condition, i.e., scoliosis, prior to his entry into the military?  

*  If so, is it at least as likely as not that the disability underwent a chronic or permanent increase in severity during service?  Please consider the  June 1967 service treatment record of treatment for low back strain as well as the testimony of the Veteran and his wife concerning chronic low back symptoms/pain since service discharge.  

*  If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability was not aggravated beyond the natural progress of the condition?

b.  Concerning direct service incurrence, the examiner should offer an opinion as to whether a low back disability at least as likely as not had its onset while the Veteran was on active duty, or within a year thereafter.  Included in this is whether the June 1967 record of treatment for low back strain at least as likely as not represented the onset of a chronic low back disability.  

c.  With respect to scoliosis, the examiner should attempt to reconcile the examination in November 2001 which found scoliosis to be present, but also noted that the Veteran had a level pelvis and walked with a normal gait, with a VA physical therapy consult in October 2011 that noted that examination was negative for leg length discrepancy, although it was noted that he ambulated with dipping of the left lower extremity due to scoliosis, and with a VA orthopedic consult in October 2012, that found a limb length discrepancy which was most likely the cause of the Veteran's thoracolumbar scoliosis.  

d.  Concerning secondary service connection for right and left knee disabilities, status post total knee replacements, is it at least as likely as not that the Veteran's low back disability caused or aggravated (i.e., permanently worsened) right and/or left knee disabilities?  

3.  Review the examination report and ensure that it complies with the above requirements.  If not, take all action necessary to obtain an adequate examination.  Once that is accomplished, review the reopened claims for service connection for a low back disability, to include scoliosis, stenosis, and degenerative disc disease, as well as service connection for right and left knee disabilities.  If the decision remains adverse to the Veteran, furnish him and his representative a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


